~· ~---··
      --.
     AO 2458 (Rev . 02/08/20 19) .Judgment in a Criminal Petty Case (Modified)                                                                 Page I of!   G
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                            v.                                         (For Offenses Committed On or After November I, 1987)



                                 Santos Leyva-Barron                                   Case Number: 3:19-mj-21804

                                                                                       Meghan Annette Blanco
                                                                                       Defendant 's Attorney


     REGISTRATION NO. 74751298
     THE DEFENDANT: .
      IZl pleaded guilty to count(s) 1 of Complaint
                                                 ------~--------------------------------~---------
       0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                     Nature of Offense                                                               Count Number(s)
     8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     1

       0 The defendant has been found not guilty on count(s)
       0 Count(s)
                                                                                 --------------------------------------
                                                                                      dismissed on the motion of the United States.
                         -----------------------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
     imprisoned for a term of:       ·

                             .        ~TIME SERVED                                 0 __________________ days

       IZl Assessment: $10 WAIVED IZI Fine: WAIVED .
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal .
       'fl Court ~e~om ends defendant l]G deported/removed with relati~e~Ofme ~~ui1..rr\!-e« ~":Ofl charged in case
      \liW\~ 1\'t:>U'\ lOf VYcr'2:-~9IO                                                   )j   1't~e_ 0!'(3l\IMW\ Le~v~ ~tlVYOlJ?)

           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances. 1

                                                                                     Friday, May 3, 2019           I
                                                                                     Date of Imposition of Sentence


      Received . ¥
                     DUSM C7                                                         ~ARRYM.             KURREN
                                                                                     UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                          3:19-mj-21804
